
	
		111th CONGRESS
		2d Session
		S. CON. RES. 71
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Recognizing the United States national
		  interest in helping to prevent and mitigate acts of genocide and other mass
		  atrocities against civilians, and supporting and encouraging efforts to develop
		  a whole of government approach to prevent and mitigate such
		  acts.
	
	
		Whereas in the aftermath of the Holocaust,
			 the international community vowed never again to allow
			 systematic killings on the basis of nationality, ethnicity, race, or
			 religion;
		Whereas a number of other genocides and
			 mass atrocities have occurred, both prior to and since that time;
		Whereas the United States Government has
			 undertaken many initiatives to ensure that victims of genocide and mass
			 atrocities are not forgotten, and as a leader in the international community,
			 the United States has committed to work with international partners to help to
			 prevent genocide and mass atrocities and to help protect civilian populations
			 at risk of such;
		Whereas the United Nations General Assembly
			 adopted the Convention on the Prevention and Punishment of the Crime of
			 Genocide in 1948, which declares genocide, whether committed in a time of peace
			 or in a time of war, a crime under international law, and declares that the
			 parties to the Convention will undertake to prevent and to punish that
			 crime;
		Whereas the United States was the first
			 nation to sign the Convention on the Prevention and Punishment of the Crime of
			 Genocide, and the Senate voted to ratify the Convention on the Prevention and
			 Punishment of the Crime of Genocide on February 11, 1986;
		Whereas the Act entitled, An Act to
			 establish the United States Holocaust Memorial Council, approved
			 October 7, 1980 (Public Law 96–388), established the United States Holocaust
			 Memorial Council to commemorate the Holocaust, establish a memorial museum to
			 the victims, and develop a committee to stimulate worldwide action to prevent
			 or stop future genocides;
		Whereas the passage of the Genocide
			 Convention Implementation Act of 1987 (Public Law 100–606), also known as the
			 Proxmire Act, made genocide a crime under United States law;
		Whereas in response to lessons learned from
			 Rwanda and Bosnia, President William J. Clinton established a genocide and mass
			 atrocities early warning system by establishing an Atrocities Prevention
			 Interagency Working Group, chaired by an Ambassador-at-Large for War Crimes
			 Issues from 1998 to 2000;
		Whereas, in 2005, the United States and all
			 other members of the United Nations agreed that the international community has
			 a responsibility to use appropriate diplomatic, humanitarian and other
			 peaceful means, in accordance with Chapter VI and VIII of the United Nations
			 Charter, to help protect populations from genocide, war crimes, ethnic
			 cleansing and crimes against humanity;
		Whereas the United States and all other
			 members of the United Nations further pledged that they were prepared to
			 take collective action, in a timely and decisive manner, through the Security
			 Council, in accordance with the [UN] Charter, including Chapter VII, on a
			 case-by-case basis and in cooperation with relevant regional organizations as
			 appropriate, should peaceful means be inadequate and national authorities are
			 manifestly failing to protect their populations from genocide, war crimes,
			 ethnic cleansing and crimes against humanity;
		Whereas the 2006 National Security Strategy
			 of the United States stated, The world needs to start honoring a
			 principle that many believe has lost its force in parts of the international
			 community in recent years: genocide must not be tolerated. It is a moral
			 imperative that states take action to prevent and punish genocide…. We must
			 refine United States Government efforts—economic, diplomatic, and
			 law-enforcement—so that they target those individuals responsible for genocide
			 and not the innocent citizens they rule.;
		Whereas the United States Holocaust
			 Memorial Museum, the American Academy of Diplomacy, and the United States
			 Institute of Peace convened a Genocide Prevention Task Force, co-chaired by
			 former Secretary of State Madeleine Albright and former Secretary of Defense
			 William Cohen, to explore how the United States Government could better respond
			 to threats of genocide and mass atrocities;
		Whereas the final report of the Genocide
			 Prevention Task Force, released in December 2008, concluded that the lack of an
			 overarching policy framework or a standing interagency process, as well as
			 insufficient and uncoordinated institutional capacities, undermines the ability
			 of the United States Government to help prevent genocide or mass killings and
			 offered recommendations for creating a government wide strategy;
		Whereas, in February 2010, the former
			 Director of National Intelligence, in his annual threat assessment to Congress,
			 highlighted countries at risk of genocide and mass atrocities and stated,
			 Within the past 3 years, the Democratic Republic of Congo and Sudan all
			 suffered mass killing episodes through violence starvation, or death in prison
			 camps…. Looking ahead over the next 5 years, a number of countries in Africa
			 and Asia are at significant risk for a new outbreak of mass
			 killing.;
		Whereas the Quadrennial Defense Review,
			 released in February 2010, states that the Defense Department should be
			 prepared to provide the President with options for preventing human
			 suffering due to mass atrocities or large-scale natural disasters
			 abroad;
		Whereas the 2010 National Security Strategy
			 notes, The United States is committed to working with our allies, and to
			 strengthening our own internal capabilities, in order to ensure that the United
			 States and the international community are proactively engaged in a strategic
			 effort to prevent mass atrocities and genocide. In the event that prevention
			 fails, the United States will work both multilaterally and bilaterally to
			 mobilize diplomatic, humanitarian, financial, and—in certain instances—military
			 means to prevent and respond to genocide and mass atrocities.;
		Whereas genocide and mass atrocities often
			 result from and contribute to instability and conflict, which can cross borders
			 and exacerbate threats to international security and the national security of
			 the United States;
		Whereas the failure to prevent genocide and
			 mass atrocities can lead to significant costs resulting from regional
			 instability, refugee flows, peacekeeping, economic loss, and the challenges of
			 post-conflict reconstruction and reconciliation; and
		Whereas United States leadership and
			 actions toward preventing and mitigating future genocides and mass atrocities
			 can save human lives and help foster beneficial global partnerships: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recommits to honor the memory of the
			 victims of the Holocaust as well as the victims of all past genocides and mass
			 atrocities;
			(2)affirms that it is in the national interest
			 and aligned with the values of the United States to work vigorously with
			 international partners to prevent and mitigate future genocides and mass
			 atrocities;
			(3)supports the establishment of an
			 interagency policy committee and a National Security Council position dedicated
			 to the prevention of genocide and other mass atrocities;
			(4)urges the President—
				(A)to direct relevant departments and agencies
			 of the United States Government to review and evaluate existing capacities for
			 anticipating, preventing, and responding to genocide and other mass atrocities,
			 and to determine specific steps to coordinate and enhance those capacities;
			 and
				(B)to develop and communicate a whole of
			 government approach and policy to anticipate, prevent, and mitigate acts of
			 genocide and other mass atrocities;
				(5)urges the Secretary of State, working
			 closely with the Administrator of the United States Agency for International
			 Development—
				(A)to ensure that all relevant officers of the
			 Foreign Service and particularly those deploying to areas undergoing
			 significant conflict or considered to be at risk of significant conflict,
			 genocide, and other mass atrocities receive appropriate advanced training in
			 early warning and conflict prevention, mitigation, and resolution;
				(B)to determine appropriate leadership,
			 structure, programs, and mechanisms within the Department of State and the
			 United States Agency for International Development that can enhance efforts to
			 help to prevent genocide and other mass atrocities; and
				(C)to ensure recommendations for enhancing
			 civilian capacities to help prevent and mitigate genocide and mass atrocities
			 in the upcoming Quadrennial Diplomacy and Development Review;
				(6)urges the Secretary of the Treasury,
			 working in consultation with the Secretary of State, to review how sanctions
			 and other financial tools could be used against individuals and entities found
			 to be directly supporting or enabling genocides and mass atrocities;
			(7)recognizes the importance of flexible
			 contingency crisis funding to enable United States civilian agencies to respond
			 quickly to help prevent and mitigate crises that could lead to significant
			 armed conflict, genocide, and other mass atrocities;
			(8)urges the Secretary of Defense to conduct
			 an analysis of the doctrine, organization, training, material, leadership,
			 personnel, and facilities required to help prevent and respond to genocide and
			 mass atrocities;
			(9)encourages the Secretary of State and
			 Secretary of Defense to work with the relevant congressional committees to
			 promote the effective use of United States security assistance and training is
			 to support legitimate, accountable security forces committed to upholding the
			 sovereign responsibility to protect civilian populations from violence,
			 especially genocide and other mass atrocities;
			(10)supports efforts by the United States
			 Government to provide logistical, communications, and intelligence support, as
			 appropriate, to assist multilateral diplomatic efforts and peace operations in
			 preventing mass atrocities and protecting civilians;
			(11)calls on other members of the international
			 community to increase their support for multilateral diplomatic efforts and
			 peace operations to more effectively prevent mass atrocities and protect
			 civilians;
			(12)encourages the Secretary of State to work
			 closely with regional and international organizations, the United Nations
			 Special Adviser for the Prevention of Genocide, and civil society experts to
			 develop and expand multilateral mechanisms for early warning, information
			 sharing, and rapid response diplomacy for the prevention of genocide and other
			 mass atrocities; and
			(13)commits to calling attention to areas at
			 risk of genocide and other mass atrocities and ensuring that the United States
			 Government has the tools and resources to enable its efforts to help prevent
			 genocide and mass atrocities.
			
	
		
			Passed the Senate
			 December 22, 2010.
			
			Secretary
		
	
	
	
